DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 14, the claim requires that the stamp be a parallelepiped, but claim 11 sets forth that the stamp comprises a cylindrical roller.  It is not clear how a stamp can be both a parallelepiped and comprise a cylindrical roller.  
Further regarding claim 15, the claim recites in the last limitation that “a circumference of the roller is not an integer multiple of the stamp length l.”  However, claim 11 sets forth that the stamp comprises the roller; thus, the limitation seems to be recursive and therefore illogical. It is not clear what Applicant intends to be the definition of the stamp length.  For purposes of examination, it will be assumed that the length of the cylinder is the recited length l.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. (US 5900160) in view of Stensvad et al. (US 2014/0202612), and further in view of Berniard et al. (US2012/0247355). 	Regarding claim 1, Whitesides et al. teach “a method of applying a pattern to a nonplanar surface (abstract), wherein at least a portion of the nonplanar surface has a radius of curvature (see item 30), the method comprising:  	providing a stamp (item 20) with a major surface comprising a relief pattern of pattern elements extending away from a base surface (figure 5a), wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than 1 micron (column 4, line 64-column 5, line 6), and wherein the stamping surface comprises an ink having a functionalizing molecule with a functional group that chemically binds to the nonplanar surface (column 8, lines 7-10);  	positioning the stamp to initiate rolling contact between the nonplanar surface and the major surface of the stamp comprising the relief pattern of pattern elements (Figure 5a);  	contacting the stamping surface of the pattern elements with the nonplanar surface to form a self-assembled monolayer (SAM) of the functionalizing molecules on the nonplanar surface and impart the arrangement of pattern elements thereto (column 11, lines 14-30); and  	translating the major surface of the stamp with respect to the nonplanar surface (see the arrow in Figure 5a).”  Whitesides et al. fail to disclose “wherein translating the major surface of the stamp comprises:  		(1) controlling a contact force at an interface between the stamping surfaces and the nonplanar surface, and  		(2) allowing the contact pressure at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other; and 	repositioning the stamp to apply the arrangement of pattern elements to a plurality of different portions of the nonplanar surface in a step and repeat fashion to form an array of pattern elements on the nonplanar surface, wherein a stitch error between adjacent pattern elements in the array of pattern elements is less than about 10 µm.” 	Stensvad et al. teach a method of applying a structure to a surface wherein the force at the nip (the interface between the transfer surface and the nonplanar surface) is controlled to be between a predetermined force range in order to achieve appropriate adhesion between the two materials and minimal distortions in the structure (paragraph 21).  The force is controlled via controllers that move the two surfaces independently of each other (paragraph 30).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to control the contact force at the nip to vary between a range of appropriate forces in order to achieve appropriate adhesion. 	Additionally, Stensvad et al. disclose that too much of a load at the nip can introduce distortions into the stamp which is being transferred.  One having ordinary skill in the art would certainly understand the forces of the stamp in Stensvad et al. would be similar to the forces at the nip in Whitesides et al., and further would not want the stamp surfaces of Whitesides et al. to be deformed as that would lead to an inaccurate pattern transferal.   Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to control the contact force at the nip to vary between a range of appropriate forces in order to achieve minimal distortions in the stamp in order to achieve a more accurate pattern transferal.   	Berniard et al. teach a step and repeat process in microcontact printing in order to repeat the pattern (paragraphs 105 and 106).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to reposition the stamp a plurality of times in a step and repeat fashion in order to transfer the repeat the pattern on the surface.  	Regarding the limitation of the stitch error, Examiner asserts that the difference between the ideal pattern and the actual pattern when using a step and repeat process is, on its face, a variable that is desired to be minimized.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to set the stitch error to be as little as possible, at least less than about 10µm in order to have a pattern that is faithfully replicated. 	Regarding claim 2, Stensvad et al. further teach “wherein a substantially constant contact force is maintained at the interface (paragraphs 21 and 45-48).” 	Regarding claim 3, Stensvad et al. further teach “wherein the contact force is varied to maintain a predetermined value of contact force at the interface as the stamping surface moves over the nonplanar surface (paragraph 21: the elevating member is adjusted to maintain a nip load).” 	Regarding claim 4, Whitesides et al. further teach “wherein the stamp comprises an elastomeric material (abstract).” 	Regarding claim 5, Stensvad et al. further teach “wherein the contact force is varied according to a predetermined contact force profile (paragraph 21:  Examiner interprets the preset nip loads to be the ‘predetermined contact force profile’).” 	Regarding claim 7, Whitesides et al. further teach “wherein the stamping surface comprises a poly(dimethylsiloxane) (PDMS) (column 23, line 10), and wherein the functionalizing molecule is an organosulfur compound chosen from alkyl thiols, aryl thiols and combinations thereof (column 9, line 40).” 
 	Regarding claim 8, Whitesides et al. further teach “wherein the nonplanar surface is a metal chosen from gold, silver, platinum, palladium, copper, and alloys and combinations thereof (column 11, line 17).” 	Regarding claim 9, Whitesides et al. teach “an apparatus (Figure 5) for applying a pattern to a nonplanar surface having a least one portion with a radius of curvature (item 30), the apparatus comprising:  	a stamper (item 20) comprising an elastomeric stamp (abstract) having a first major surface, wherein the first major surface of the stamp has a relief pattern of pattern elements extending away from a base surface (see Figure 5a), and wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns (column 4, line 64-column 5, line 6),  	an ink absorbed into the stamping surface, the ink comprising a functionalizing molecule with a functional group that chemically binds to the nonplanar surface (column 8, lines 7-10);  	a second motion controller adapted to move the nonplanar surface (item 56).”  	Whitesides et al. fail to teach “a first motion controller supporting the stamper and adapted to move the stamp with respect to the nonplanar surface; and  	a force controller to control force at an interface between the stamping surfaces on the stamp and the nonplanar surface; wherein the first and the second motion controllers move the stamp and the nonplanar surface in relative motion such that the stamping surfaces contact the nonplanar surface to impart the arrangement of pattern elements thereto, and wherein the relative motion between the stamp and the nonplanar surface is mediated by the force controller to:  		(1) control a contact force at an interface between the stamping surfaces and the nonplanar surface, and  		(2) allow the contact pressure at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other; 	further wherein the first and the second motion controllers reposition the stamp to apply the relief pattern of pattern elements to a plurality of different portions of the nonplanar surface in a step and repeat fashion to form an array of pattern elements on the nonplanar surface, additionally wherein a stitch error between adjacent pattern elements in the array of pattern elements is less than about 10 µm.
 	Stensvad et al. teach a method of applying a structure to a surface wherein the force at the nip (the interface between the transfer surface and the nonplanar surface) is controlled to be between a predetermined force range in order to achieve appropriate adhesion between the two materials and minimal distortions in the structure (paragraph 21).  The force is controlled via controllers that move the two surfaces independently of each other (paragraph 30).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to control the contact force at the nip to vary between a range of appropriate forces in order to achieve appropriate adhesion. 	Additionally, Stensvad et al. disclose that too much of a load at the nip can introduce distortions into the stamp which is being transferred.  One having ordinary skill in the art would certainly understand the forces of the stamp in Stensvad et al. would be similar to the forces at the nip in Whitesides et al., and further would not want the stamp surfaces of Whitesides et al. to be deformed as that would lead to an inaccurate pattern transferal.   Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to control the contact force at the nip to vary between a range of appropriate forces in order to achieve minimal distortions in the stamp in order to achieve a more accurate pattern transferal.  
 	Berniard et al. teach a step and repeat process in microcontact printing in order to repeat the pattern (paragraphs 105 and 106).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the motion controllers to reposition the stamp a plurality of times in a step and repeat fashion in order to transfer and repeat the pattern on the surface, thus forming an array of pattern elements. 	Regarding the limitation of the stitch error, Examiner asserts that the difference between the ideal pattern and the actual pattern when using a step and repeat process is, on its face, a variable that is desired to be minimized.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to set the stitch error to be as little as possible, at least less than about 10µm in order to have a pattern that is faithfully replicated.	Regarding claim 10, Whitesides et al. further teach “wherein the nonplanar surface is the exterior surface of a roller (Figure 5a).” 	
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al., Stensvad et al., Berniard et al., and further in view of Rattray et al. (US 2015/0336379).
 	Regarding claim 11, Whitesides et al., as modified, discloses all that is claimed, except “wherein the stamp comprises a cylindrical roller having an exterior surface comprised of the stamping surface, and further wherein the ink is absorbed into the stamping surface.”   	Rattray et al. teach that a roll-to-roll microcontact printing process has increased printing speeds (paragraph 4).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to further modify the process such that the stamp is a cylindrical roller and thus the process is a roll-to-roll process in order to have a high speed microcontact printing process.   	Rattray et al. further disclose “the ink is absorbed into the stamping surface (paragraph 49). 
 	Regarding claim 15, Rattray et al. further teach “further comprising imparting an arrangement of parallelogrammatic pattern elements (paragraphs 35 and 36: hexagonal mesh) to the exterior surface support (paragraph 71: one stamp is wrapped around a cylindrical stamp) to form a helical array of pattern elements (paragraph 71: when one stamp comprising a hexagonal mesh is wrapped around a cylindrical support, this limitation is met), wherein each pattern element comprises a lateral dimension of greater than 0 and less than 1 micron (paragraph 35).”  Rattray et al. fail to specifically disclose “further wherein a circumference of the roller is not an integer multiple of the stamp length l.”  However, Examiner asserts that the circumference of most cylindrical rollers is less than the length of the roller, thus meeting the limitation. 
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are moot in view of the new grounds of rejection. To the extent that they are still applicable to the rejection of record, they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that there is no proper motivation to modify Whitesides et al. with Stensvad et al. further in view of Berniard et al., in order to achieve a stitch error between adjacent pattern elements in the array of pattern elements is less than about 10 µm is not correct.  Examiner has set forth that the difference between the ideal pattern and the actual pattern when using a step and repeat process is, on its face, a variable that is desired to be minimized, and therefore it would have been obvious to one having ordinary skill in the art to set the stitch error to be as little as possible, at least less than about 10µm in order to have a pattern that is faithfully replicated.  Applicant has not properly rebutted this motivation.  
Applicant requested for Examiner to provide a citation to a relevant prior art reference or to submit an affidavit supporting the assertion by Examiner that the physics involved in transferring a stamp from one surface to another are the same as a system wherein ink is transferred from one surface to another because a contact force is required to cause the two surfaces to contact one another with sufficient force to allow transfer of one material to another.  This request is denied.  Examiner has set forth the logic in the assertion, and contends that, on its face, the ordinary artisan would understand the reasoning.  It is clear that the transferal of material from one surface to another, whether the material be a liquid or a solid, involves similar physics, such as interfacial forces between the material and the surface, the material and itself, and the material and the surface to which it is being transferred.  These are well known physics involved in the transference of materials between surfaces and Examiner maintains one having ordinary skill in the art would understand this and would equally want appropriate adhesion of the ink being transferred from the surface of the stamp. Furthermore, the concept that there is a desirable force range which results in minimal distortions of the stamp would clearly be relevant to a system wherein a force is applied to a stamp to transfer material from the surface of the stamp. 
Applicant’s argument that there is no reasonable likelihood of success is not persuasive.  Each component of the references used to modify Whitesides et al. is individually applicable to the invention of Whitesides et al. as set forth in the rejection, and Examiner has indicated how each teaching of the supporting references, and through appropriate application of the skills and knowledge of the ordinary artisan, is appropriately applicable in each case.  Thus, Examiner maintains that one having ordinary skill in the art would have had more than a reasonable expectation of success at each modification step.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853